DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Due to communications filed 8/24/21, the following is a final office action. Claims 1-20 are cancelled. Claims 21, and 28 are amended. Claims 21-34 are pending in this application and are rejected as follows. The previous Office action has been modified to reflect claim amendment.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of pre-AlA 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 21-22, 25-29, 32-34 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being obvious over de Oliveira et al (US 20200151717 A1), and further in view of White et al (US 20180268394 A1). 
The applied reference, de Oliveira et al, has a common applicant with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AlA 35 U.S.C. 102(e). This rejection under pre-AlA 35 U.S.C. 103(a) might be overcome by: (1) a showing under that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the claimed subject matter of the application which corresponds to subject matter disclosed but not claimed in the reference, prior to the effective U.S. filing date of the reference under 37 CFR 1.131(a); or (3) an oath or declaration under 37 CFR 1.131(c) stating that the application and reference are currently owned by the same party and that the inventor or joint inventors (i.e., the inventive entity) named in the application is the prior inventor under pre-AlA 35 U.S.C. 104 as in effect on March 15, 2013, together with a terminal disclaimer in accordance with 37 CFR 1.321(c). This rejection might also be overcome by showing that the reference is disqualified under pre-AlA 35 U.S.C. 103(c) as prior art in a rejection under pre-AlA 35 U.S.C. 103(a). See MPEP §§ 2146 et seq.

As per claim 21, de Oliveira et al discloses:

receiving, at venue system associated with a venue hosting an event, portable consumer device information comprising a primary account number (PAN) from a portable consumer device used by a user; (de Oliveira et al (US 20200151717 A1): Abstract Paragraph - ABTX: The utility of a portable consumer device is extended by allowing account holders the ability to gain entry into access-controlled venues (e.g., baseball or soccer game, cinema, public transit) using a portable consumer device that is 

generating a cryptogram using the received primary account number and event specific information associated with the event, (Abstract, Techniques disclosed allow cardholder authentication in a non-payment setting that enables cardholder’s access to a location or a specific event. A first validation cryptogram is generated in the purchase cycle and is stored.);

the validation cryptogram generated using the primary account number, ([(0072] FIG. 3 shows a high level diagram of a method for generating a validation cryptogram. At s310, a merchant validation server or a venue validation server receives data, event-specific data, and/or merchant data. data may be a PAN, expiration date, verification value, etc. Event-specific data may be an event ID, event date, etc. Merchant data may include a merchant identifier. At $320, the merchant validation server generates encryption < In one embodiment, a host security module (HSM) is used to generate encryption cs At $330, the data, event-specific data, and/or merchant data may be formatted using logical operations, concatenation, etc.; [0073] At s340, the Besse, event-specific, and/or merchant data is encrypted using the encryption x“ Then, that combination may be encrypted with a ~~ At s350, logical operations (e.g., XOR) may be performed to combine data. $340 and s350 may be repeated for each type of input data account event-specific, and/or merchant data), and the encryption step may comprise a series of encryption steps, as described in further detail below. For example, data may be encrypted using an encryption S and the output of that encryption may be combined with event-specific data. At s360, the validation cryptogram) is either (a) stored in a validation cryptogram) database, if the cryptogram was generated as part of the purchase cycle, or (b) compared to values in a validation cryptogram database, if the cryptogram was generated as part of the validation cycle; 

the event derivation key comprising a cryptographic salt value generated by a host security module, ([0080] An event derivation key (EDK) is a cryptographic salt value (i.e., a random number used as input in a key derivation function). The EDK may be generated by an MVS HSM and used in the validation cryptogram calculation. The EDK may be unique per event. That is, each event may have an event-specific key. In one embodiment, the EDK is generated by an MVS HSM internal random number generator. In one embodiment, the EDK is a 32-byte cryptographic salt value);
allowing, by a processor of an event terminal associated with the venue system, the user to enter the event based at least in part on comparing of the cryptogram with the validation cryptogram, (Claim 48 of de Oliveira et al discloses “a MWS: accessing, by the one or more processors, a LMWH rN database that includes a plurality of stored RM CS that were previously generated when users purchased permission to access the access controlled event; verifying, by the one or more processors, that the generated MW So matches one of a plurality of stored ROW Ss that was previously generated when the user purchased permission to access the access controlled event; and opening a physical barrier to permit the user to access the access controlled event only after the generated MW So is verified to match one of the stored MW Sa): wherein allowing the user to enter the event includes instructions to open a physical barrier associated with the event, ([0069] At s280, an access permissions 

De Oliveira et al does not disclose the following limitations, however, White et al discloses: 

identifying pre-purchase order information for a pre-purchase order for event merchandise or event services associated with the portable consumer device, (White, [0049] In FIG. 2, a cardholder 200 is shown interfacing a cash card 202 to a load device 204 for the off-line load transaction. The purpose of this transaction is to increment the pre-authorized balance stored in the cash card 202 so that the cash card 202 may be used for subsequent off-line purchase transactions. Typically, the load transaction is funded by the cardholder 200 delivering cash to an attendant (not shown) who operates the load device 204 and who may be, for example, a bank employee or a retail store employee. The amount of cash delivered by the cardholder 200 may be sufficient to cover the amount loaded into the cash card 202 plus a transaction fee); and

validating, by the venue system, that the user had previously completed the pre-purchase , (based at least in part on comparing the cryptogram with a validation cryptogram, the validation cryptogram associated with the pre-purchase order and stored in a validation database after the pre-purchase but before receiving the PAN for the event, (White, [0133] The generation and verification of the cryptogram may be performed in accordance with conventional security practices employed in connection with “topping-up" pre-authorized payment cards. In verifying the cryptogram, the load device 204 may perform a cryptographic calculation to produce a result that is supposed to match the 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by White in the systems of de Oliveira et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 22, 29, de Oliveira et al discloses: wherein the portable consumer device information further comprises a hardware identifier, ([0058] Portable consumer device information may include a primary account number (PAN), credit card number, expiration date, card verification value (e.g., CVV, dCVV, CID), hardware identifier (e.g., SIM card number).

As per claims 25, 32, de Oliveira et al discloses:

wherein the portable consumer device information is stored on the portable consumer device or stored on a server in communication with the venue system, (When a consumer scans his or her portable consumer device at the event gate reader, the portable consumer device is authenticated and validated against information stored at the server.)

As per claims 26, 33, de Oliveira et al discloses:



As per claims 27, 34, de Oliveira et al discloses:
wherein the validation server and the venue system are at the venue, ([0046] The venue subsystem 155 may include a venue validation server 142, a validation cryptogram database 144, a transaction database 146, and one or more point of validation terminals 140.)

As per claim 28, this claim recites limitations similar to those disclosed in independent claim 1, and therefore are rejected for similar reasons.

Claims 23-24, 30-31 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being obvious over de Oliveira et al (US 20200151717 A1), and further in view of White et al (US 20180268394 A1), and further in view of Gibson (US 20100133339 A1).

As per claims 23, 30, de Oliveira et al does not disclose the following limitation, however, Gibson discloses:



It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Gibson in the systems of de Oliveira et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claims 24, 31, de Oliveira et al does not disclose the following limitation, however, Gibson discloses:

further comprising generating a notification to instruct an employee of the venue to prepare the event merchandise for pickup by the user in response to receiving the portable consumer device information, (Gibson, [0102] When a courier and shipping method is selected by the buyer, the seller may be notified and presented with a printable shipping label for the courier and logistics for providing the tickets to the 

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Gibson in the systems of de Oliveira et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Response to Arguments
Applicant's arguments filed 2/3/22 have been fully considered but they are not persuasive.
Applicant argues that Claims 21-34 are allowable under 35 U.S.C. § 103 over de Oliveira in view of White.  More specifically, with regard to independent claim 21, Applicant argues that as amended, de Oliveira does not teach the limitations of the claims, and argues that the cited portions of de Oliveira are not the same as or suggestive of the amended features of independent claim 21, for example, although de Oliveira recites receiving event-specific data and account data, de Oliveira is silent as to using “a primary account hash sequence number” or a “event derivation key comprising a cryptographic salt value generated by a host security module.” However, Examiner respectfully disagrees.  As now cited in the Office action, Examiner cites [0074] of de Oliveira which clearly specifies: “in FIG. 4, the derivation method of unique 3DES keys utilizes a primary account number (PAN), a primary account hash sequence number, and an event derivation key (EDK)”.  Also, [0080] of de Oliveira clearly specifies: “An event derivation key (EDK) is a cryptographic salt value (i.e., a random 
With regard to independent claim 28, this claim recites limitations similar to those disclosed in independent claim 21 and is therefore still rejected under de Oliveira for similar reasons.
With regard to claims 22-27 and 29-34, each depend from one of amended independent claims 21 and 28, and are still rejected under de Oliveira for similar reasons. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.

March 18, 2022
/AKIBA K ROBINSON/
Primary Examiner, Art Unit 3628